Citation Nr: 1635769	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis, bilateral knees.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from August 1964 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified during a videoconference hearing before the undersigned; a transcript of this hearing is of record.

In March 2015, the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, bilateral knee arthritis is as likely as not related to his military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, bilateral knee arthritis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  

The Veteran's current diagnosis of osteoarthritis of the knees is well-documented in the VA and private medical treatment records in the claims file.  In addition, a VA examination report dated in May 2015 also reflects this diagnosis.  Thus, one requirement needed to establish service connection is satisfied.

The Veteran contends that the arthritis in his knees is related to his duties in service.  At his hearing before the undersigned, and during his VA examination, the Veteran asserted that he served on three Navy vessels during service.  He asserted that he carried heavy loads, including 200 pounds of meat and vegetables, up and down the ships' metal ladders because there was no elevator.  The Veteran also indicated that on occasion he would hit his knee on the metal ladder rungs, but he pushed through the pain.  He reports that the knee pain he experienced in service has continued since then, and he has been self-medicating with aspirin since 1968.

The Veteran has indicated that he did not seek treatment for his knees in service, and his service treatment records are consistent with this testimony.  Nonetheless, he is competent to report the symptoms he experienced in service; and absent more probative evidence to the contrary, the Board finds his testimony credible and probative regarding an in-service event.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a second requirement needed to establish service connection is also satisfied.

The record contains conflicting evidence as to the third requirement, which is a nexus between any knee injuries in service and the current knee disability.

In April 2015, the Veteran underwent a VA examination to determine the likely etiology of his bilateral knee arthritis.  The electronic file was reviewed in conjunction with the examination.  In a report dated in May 2015, the VA clinician opined that based on the examination and available records, the Veteran's bilateral knee arthritis is less likely than not due to service.  The rationale was that while the Veteran reportedly endured extreme conditions that affected his knees during service, there are no specific medical records documenting knee injuries therein.  The clinician further indicated that post-service civilian employment, aging, and wear/tear were possible causes of the current knee condition.  

In August 2016, a private physician (Dr. A. D.) provided a favorable nexus opinion for the Veteran.  Dr. A. D.  indicated that she had also examined the Veteran, and contrary to the negative VA opinion, based on the clinical history and her examination, she believed the Veteran's current knee condition resulted from carrying heavy loads and ascending and descending stairs as a member of the mess crew during service.  

After careful consideration of all the evidence, and particularly the evidence with respect to causal nexus, the Board notes that both physicians examined the Veteran and considered his history.  Both medical opinions are equally competent, and neither outweighs the other with regard to probative value.  This places the evidence with respect to causal nexus in a state of relative equipoise.  As such, reasonable doubt must be resolved in the Veteran's favor.  Service connection for bilateral knee arthritis is warranted.


ORDER

Service connection for bilateral knee arthritis is granted.


REMAND

The Board previously remanded the issue of entitlement service connection for hearing loss in March 2015 for additional development, to include a VA examination.  

The Veteran was provided a VA audio examination in April 2015.  Unfortunately, the examination report dated in May 2015 is inadequate for several reasons and must be returned.  

The opinion was not compliant with the remand instructions.  The clinician did not respond to the Board's request for an opinion on whether the Veteran's hearing loss had its onset by November 1969.  This alone is an adequate basis upon which to remand the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

There are also other deficiencies in the examination report.  Specifically, in providing the unfavorable opinion, the clinician relied on the normalcy of the separation examination and the lack of any significant shift in hearing during service.  However, in indicating that it was unknown if the Veteran had a pre-existing hearing loss she stated that the enlistment whispered voice test is not valid.  Notably, the type of test administered at enlistment is the same test used upon separation.  Given this fact, it is unclear how the clinician can in one instance rely on a "whispered voice" test in providing an unfavorable opinion yet find the same type of test invalid on enlistment in determining hearing loss.  The clinician also inaccurately described the tests as whispered voice tests when the examination reports indicate both tests administered were the spoken voice test.  

The clinician also commented that although the separation audiogram was normal, research has shown that damage to the outer hair cells of the cochlea can exist due to noise exposure, prior to the hearing loss being evident during conventional audiometry.  However, she did not explain why this research was not favorable to the Veteran's claim since she acknowledged his acoustic trauma in service.  

For these reasons, a new opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, and a copy of this remand, to the examiner that provided the May 2015 opinion, for an addendum.  If that examiner is unavailable, the claim file must be provided to a new examiner with appropriate expertise.  The entire claim file, including a copy of this remand, must be reviewed by the new examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the current bilateral sensorineural hearing loss had onset in service or is otherwise causally related to service.

The examiner is also to provide an opinion as to whether it is at least as likely as not that the current bilateral sensorineural hearing loss manifested to a compensable degree within one year of discharge (i.e. by November 1970).  

A complete rationale is needed for each opinion expressed.  

In rendering these opinions, the clinician must consider the Veteran's report of exposure to excessive noise in service.  The clinician also must consider research noted by the May 2015 examiner that shows damage to the outer hair cells of the cochlea can exist due to noise exposure prior to the hearing loss being evidence during conventional audiometry, and include comment on the significance of this research with respect to the Veteran's current hearing loss disability.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before the claim is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


